Citation Nr: 1116711	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-19 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for right median nerve neuropathy.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 1970 to August 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Philadelphia, Pennsylvania RO.  

The Veteran requested a Travel Board hearing in connection with his appeal.  Such a hearing was scheduled for February 1, 2011; he failed to report.  In a letter received on February 9, 2011, he explained that due to a change in his mailing address, he did not receive his December 2010 Travel Board hearing notice until February 8, 2011.  He requested that his Travel Board hearing be rescheduled, and enclosed a photocopy of the envelope containing his December 2010 Travel Board hearing notice; it shows that the notice letter was re-mailed to him at his new mailing address with a postmark date of February 7, 2011.  The undersigned has reviewed the Veteran's motion and determined that good cause for rescheduling the Travel Board hearing is shown.  See 38 C.F.R. § 20.702(c)(2) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

In his May 2009 VA Form 9 (substantive appeal) the Veteran requested a Travel Board hearing.  Although he failed to appear for the hearing scheduled in February 2011, for the reasons discussed above, the Board has granted his motion to reschedule the Travel Board hearing for good cause shown.  38 C.F.R. § 20.702(c)(2).  Because the Board may not proceed with an adjudication of the Veteran's claim without affording him the opportunity for such a hearing, and because Travel Board hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).
Accordingly, the case is REMANDED for the following:

Arrangements should be made for the Veteran to be scheduled for a Travel Board hearing at his local RO.  Notice of such hearing should be mailed to him at his current mailing address.  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

